TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED FEBRUARY 20, 2013



                                      NO. 03-11-00604-CV


                              Alhaji Isa Adegori Ayeni, Appellant

                                                 v.

                      The State of Texas; The City of Houston, Texas;
                   and The Transit Authority of Houston, Texas, Appellees




           APPEAL FROM 200TH DISTRICT COURT OF TRAVIS COUNTY
            BEFORE JUSTICES PURYEAR, PEMBERTON AND HENSON;
                   JUSTICE HENSON NOT PARTICIPATING
               AFFIRMED -- OPINION BY JUSTICE PEMBERTON;
               CONCURRING OPINION BY JUSTICE PEMBERTON




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was no error in the district court’s

judgment: IT IS THEREFORE considered, adjudged and ordered that the judgment of the

district court is in all things affirmed. It is FURTHER ordered that the appellant pay all costs

relating to this appeal, both in this Court and the court below; and that this decision be certified

below for observance.